EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Allowable Subject Matter
Claims 1 and 3-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 3-22 are allowed per reasons discussed in previous Office Action mailed on 05 August 2021.
Independent claim 23 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a piezo-electric motor comprising, inter alia, a first solder pad coupled to a first side of the piezo stack and a second solder pad coupled to a second, opposite side of the piezo stack, wherein the first solder pad and the second solder pad are each configured to be coupled to an electrical lead to provide power to the piezo stack.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






18 August 2021			/EMILY P PHAM/                                                            Primary Examiner, Art Unit 2837